Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 1 of 19




                 EXHIBIT 9
         Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 2 of 19



From:                  Bedrosian, Sara (CDC/OD/OADC)
Sent:                  10 Feb 2020 21:47:39 +0000
To :                   Bonds, Michelle E. (CDC/OD/OADC);Galatas, Kate (CDC/OD/OADC);Heldman,
Amy B. (CDC/OD/OADC);Haynes, Benjamin (CDC/OD/OADC);Sokler, Lynn (CDC/OD/OADC);Gaines-
McCollom, Molly (CDC/OD/OADC);Das, Mansi S. (CDC/OD/OADC);Dempsey, Jay H. (CDC/OD/OADC)
Cc:                    Crawford, Carol Y. (CDC/OD/OADC);CDC IMS JIC OADC LNO -2
Subject:               Request for review/feedback: 2019-nCov Response Communication Strategy
Group/due Friday, February 14 by 4 PM
Att achments:          DRAFT Com ms and Media Strategy for n-Cov_012320_srb.docx
Impo rtance:           High

Just OADC,

I took a first pass through the nCoV Com ms and Media Strategy. I added Mansi and Jay for their areas of
expertise, with comments in the document where I think your input it most needed. Please review and
send any comments back to me for consolidation no later than Friday, February 14, at 4 PM . I will send
back to the response .

Thank you,

Sara

From : Olivares, Dagny (CDC/DDPHSIS/CPR/DEO)<dvp2@cdc.gov>
Sent : Friday, February 7, 2020 7:33 PM
To : CDC IMS JIC Lead -2 <eocjiclead2@cdc.gov>; Bonds, Michelle E. (CDC/OD/OADC) <meb0@cdc .gov>;
Galatas, Kate (CDC/OD/OADC) <kkg2@cdc .gov>; Heldman, Amy B. (CDC/OD/OADC) <evd4@cdc .gov> ;
Bedrosian, Sara (CDC/OD/OADC) <eri7@cdc.gov>; Haynes, Benjamin (CDC/OD/OADC) <fxq2@cdc .gov>;
Burns, Erin (CDC/DDID/NCIRD/ID) <eub5@cdc.gov>; LaPorte, Kat hleen (CDC/DDID/NCIRD/ID)
<wng2@cdc .gov>; Jiles, Angela (CDC/DDID/NCIRD/DBD) <avb8@cdc.gov>; Lubell, Keri M .
(CDC/DDPHSIS/CPR/DEO)<kglO@cdc.gov>; Briseno, Lisa (CDC/DDPHSIS/CPR/DEO) <hsi0@cdc .gov>;
Khan, lbad (CDC/DDPHSIS/CPR/DEO)<vpu5@cdc.gov>; Jordan, Douglas E. (CDC/DDID/NCIRD/ID)
<fud7@cdc .gov>; Schindelar, Jessica (CDC/DDID/NCEZID/DHQP) <ghql@cdc.gov>; Shockey, Caitlin E.
(CDC/DDID/NCEZID/DGMQ) <gqw6@cdc .gov>; Hansen, Donda L. (CDC/DDPHSIS/CGH/OD)
<xcb1@cdc.gov>; Nordlund, Kristen (CDC/DDID/NCIRD/OD) <hok4@cdc.gov> ; Marshall, Maureen
(CDC/DDID/NCIRD/OD) <bkfO@cdc.gov> ; Brown, Allyson (CDC/DDPHSIS/CPR/DSLR)<ajj2@cdc.gov>;
Allen, Elizabeth (CDC/DDID/NCEZID/DPEI) <lrkS@cdc .gov>; Sokler, Lynn (CDC/OD/OA DC)
<zszO@cdc.gov> ; Gaines-Mccollom, Molly (CDC/OD/OADC) <iwg9@cdc.gov>; Horvath, Jennifer R.
(CDC/DDPHSIS/CPR/DSAT)<ellS@cdc .gov>; Ward-Cameron, Conne (CDC/OCOO/OCIO)
<goa4@cdc .gov>
Cc: CDC IMS JIC Emergency Clearance-2 <eocjicclear2@cdc.gov>; CDC IMS JIC Triage -2
<eocjictriage2@cdc.gov>
Subject : RE: 2019-nCov Response Communication Strategy Group

Thank you for attending the initial Communication Strategy Group meeting. Attached please find the
DRAFT Communication and Media Strategy for the 2019-nCoV response.

Please note: the attachment includes updates to the version that was distributed in the room, including
                                          (b)(S)
         Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 3 of 19




As discussed in the meeting, we are requesting your input and recommendations, which we will use to
finalize the first iteration of this strategy document. Remember we don't want to get too detailed here
as this is intended to be a high-level, overarching plan for our response (i.e., this is the globe, not a
street map) .

Please return your comments to the JIC Lead functional box (eocj iclead2@cdc .gov ) by 5:00 pm, Friday,
February 14. We will incorporate them and distribute a revised document.

Thank you,
Dagny on behalf of the JIC Leadership Team

-----Or iginal Appointment-----
From: CDC IMS JIC Lead -2 <eocjiclead2@cdc .gov >
Sent: Wednesday, February 5, 2020 5:24 PM
To: CDC IMS JIC Lead -2; Bonds, Michelle E. (CDC/OD/OADC); Galatas, Kate (CDC/OD/OADC); Heldman,
Amy 8. (CDC/OD/OADC); Bedrosian, Sara (CDC/OD/OADC); Haynes, Benjamin (CDC/OD/OADC); Burns,
Erin (CDC/DDID/NCIRD/ID); LaPorte, Kathleen (CDC/DDID/NCIRD/ID); Jiles, Angela
(CDC/DDID/NCIRD/DBD); Olivares, Dagny (CDC/DDPHSIS/CPR/DEO);Lubell, Keri M.
(CDC/DDPHSIS/CPR/DEO);Briseno, Lisa (CDC/DDPHSIS/CPR/DEO); Khan, lbad (CDC/DDPHSIS/CPR/DEO);
Jordan, Douglas E. (CDC/DDID/NCIRD/ID); Schindelar, Jessica (CDC/DDID/NCEZID/DHQP); Shockey,
Caitlin E. (CDC/DDID/NCEZID/DGMQ); Hansen, Donda L. (CDC/DDPHSIS/CGH/OD); Nord lund, Kristen
(CDC/DDID/NCIRD/OD); Marshall, Maureen (CDC/DDID/NCIRD/OD); Brown, Allyson
(CDC/DDPHSIS/CPR/DSLR);Allen, Elizabeth (CDC/DDID/NCEZID/DPEI); Sokler, Lynn (CDC/OD/OADC);
Gaines-Mccollom, Molly (CDC/OD/OADC); Horvath, Jennifer R. (CDC/DDPHSIS/CPR/DSAT);Ward-
Cameron, Conne (CDC/OCOO/OCIO)
Cc: CDC IMS JIC Emergency Clearance-2; CDC IMS JIC Triage -2
Subject: 2019-nCov Response Commun ication Strategy Group
When: Friday, February 7, 2020 3:00 PM-4 :00 PM (UTC-05:00) Eastern Time (US & Canada).
Where: Building 21, Room 11116 (or conference lin e)

Please join us for the initial communication strategy group meeting for the 2019-nCo V response.
Please note: for this meeting, we are inviting Task Force communication leads, JIC team leads,
and key OADC staff by name (not functional box). If you are unable to attend this week's
meeting, please designate an alternate attendee and let us know who that is so we can invite that
individual.

JICConference Line (2019-nCoV)

Toll Free: 1-866-880-0098

International: 1-210-795-1100
                  (b) (6)

           I
Passcode: ~---~


Thank you,
2019-nCov JIC Leadership Team
        Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 4 of 19




eocjic lead2@cdc .gov
           Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 5 of 19




DRAFT CDC Communication                            and Media Strategy
for 2019 Novel Coronavirus                         Response
Table of Content s




INSERTTABLE OF CONTENTSBEFOREFINALIZING DRAFT




5/8/2020                 Communication and Media Strategy Eastern DRC        1
a..

      ("')
      (j)
           co
  ro
       0)
       Q)
                          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 6 of 19




                                                                                                          ·~
                                                                                                          ,
       1
           1
                ·1


                     1I
                          1
                              l
                                  1I
                                       1
                                           1
                                               1
                                                   l
                                                      1I
                                                           1
                                                               1
                                                                   1
                                                                        ·1


                                                                             1I
                                                                                  1
                                                                                      1
                                                                                          1
                                                                                              1
                                                                                                  1
                                                                                                      1
                                                                                                          I
a..

      ("')
      0)
             ,..__
  ro
       0)
       Q)
                               Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 7 of 19




                                                                                                               ·~
                                                                                                               ,
       1
           1
                     ·1


                          1I
                               1
                                   l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
a..

      ("')
      (j)
             a:,
  ro
       0)
       Q)
                             Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 8 of 19




                                                                                                             ·~
                                                                                                             ,
       1
           1
                   ·1


                        1I
                             1
                                 l
                                     1I
                                          1
                                              1
                                                  1
                                                      l
                                                         1I
                                                              1
                                                                  1
                                                                      1
                                                                           ·1


                                                                                1I
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             I
a..

      ("')
      (j)
      (j)
  ro
       0)
       Q)
                         Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 9 of 19




                                                                                                         ·~
                                                                                                         ,
       1
           1
               ·1


                    1I
                         1
                             l
                                 1I
                                      1
                                          1
                                              1
                                                  l
                                                     1I
                                                          1
                                                              1
                                                                  1
                                                                       ·1


                                                                            1I
                                                                                 1
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         I
Page400
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 10 of 19
(b)(5)
Page401
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 11 of 19
(b)(5)
Page402
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 12 of 19
(b)(5)
Page403
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 13 of 19
(b)(5)
Page404
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 14 of 19
(b)(5)
Page405
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 15 of 19   I
(b)(5)                                                                       I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 16 of 19
Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 17 of 19
Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 18 of 19
Page409
          Case 1:20-cv-02761-AT Document 40-9 Filed 09/18/20 Page 19 of 19
(b)(5)
